Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I: Claims 1-12 are drawn to system (claims 1-8) and method (claims 9-12) to enable a user to receive targeted ad based on user pre-selected categories, classified in G06Q 30/0251, G06Q 30/0267, and G06Q 30/0271.
Group II: Claim 13 is drawn to system for adding, deleting and updating categories to enable a user to receive targeted ads based on user pre-selected categories, classified in G06Q 30/0251, 30/0276, and 30/0277; and G06F 21/31, and G06F 3/0605.
The inventions are independent or distinct, each from the other because:
Inventions group I and group II are unrelated as currently claimed.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions are designed to serve different entities, for instance Group I pertains to facilitating data gathering from a target user such as target user preference are received via item 22 such that targeted ads can be provided, note for example note Figs. 1, 2 and their associated description which has designs, modes of operation, and effects that are different from Group II as Group II pertains to a system administrator who utilizes item 33, for example see Fig. 2 and its associated description, to authenticate a system administrator and allow the administrator to manage categories by editing such as adding, removing, updating, and storing. Thus, the inventions as claimed and disclosed do not appear to be capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on (571)272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DIPEN M PATEL/Examiner, Art Unit 3688